COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00076-CV


IN THE INTEREST OF A.S.,
A CHILD




                                      ----------

           FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY
                     TRIAL COURT NO. CIV-14-0716

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      R.S., father of A.S., appeals the termination of his parental rights to A.S.

In one point, he attacks the trial court’s findings of both grounds under section

161.001(b)(1) and best interest under section 161.001(b)(2) of the Texas Family

Code. We affirm.




      1
          See Tex. R. App. P. 47.4.
                                   Background

      On August 29, 2014, the Texas Department of Family and Protective

Services (the Department) filed an “Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship.” See Tex. Fam. Code Ann. § 262.104 (West Supp. 2015) (“Taking

Possession of a Child in Emergency Without a Court Order”). A.S. was not yet a

year old. In the “Affidavit in Support of Removal,” the investigator requested

relief based upon Mother’s and Father’s drug usage, concerns regarding

domestic violence, and concerns regarding Mother’s “propensity for violence.”

      On September 2, 2014, the trial court signed an ex parte “Order for

Protection of a Child in an Emergency” and named the Department as A.S.’s

temporary sole managing conservator. See Tex. Fam. Code Ann. § 262.106

(West Supp. 2015) (“Initial Hearing After Taking Possession of Child in

Emergency Without Court Order”). After the adversarial hearing on September

11, 2014, the trial court retained its appointment of the Department as A.S.’s

temporary managing conservator. See Tex. Fam. Code Ann. § 262.201 (West

Supp. 2015). The trial court also ordered a home study of A.L. and L.L. L.L. was

A.S.’s maternal aunt. By October 20, 2014, A.S. was placed in the home of A.L.

and L.L.   About a year later, on October 13, 2015, L.L. filed a “Petition in

Intervention.”

      On February 25, 2016, the date of trial, Mother filed an “Affidavit of

Voluntary Relinquishment of Parental Rights.”            Mother designated the


                                         2
Department as the managing conservator of A.S. On the same date, after a

bench trial, the trial court signed a judgment terminating both Mother’s and

Father’s parental rights to A.S.     Regarding Father, the trial court found five

grounds under section 161.001(b)(1)—subsections (D) (endangering conditions

or surroundings), (E) (endangering conduct), (N) (constructive abandonment),

(O) (failure to comply with court-ordered services), and (P) (use of a controlled

substance in a manner endangering the child)—and best interest under section

161.001(b)(2). See Tex. Fam. Code. Ann. §§ 161.001(b)(1)(D), (E), (N), (O), (P),

(2) (West Supp. 2015).      The trial court appointed the Department as A.S.’s

permanent managing conservator and ordered the placement of A.S. with L.L. to

continue until further order of the court. Only Father appealed.

                                     Evidence

      Father

      Father testified he had been incarcerated in the Parker County Jail since

April 18, 2015.    Trial was on February 25, 2016.      He was incarcerated for

assaulting Mother.

      Father explained that on the day that his daughter, A.S., was born at the

hospital, he pushed Mother’s head but denied yanking Mother’s hair. Father

admitted using K2 at the time of A.S.’s birth.

      Father maintained that he had completed a parenting class and had

provided a certificate of completion to the Department. He asserted that he had

done some of his drug counseling.        Father testified that he had started his


                                         3
counseling and classes but that he had transportation and money problems.

Father said then he was locked up in a state jail facility for eight months. Father

testified he was now drug free and hoped to remain drug free in the future.

Father stated he had attended some of his individual counseling but after he was

incarcerated, doing services became more difficult. When asked if he loved his

daughter, Father responded, “I love my daughter with all my heart.”

      Father was verbally combative when questioned. When the Department’s

counsel objected that Father was nonresponsive, Father responded, “[T]hey’re

going to take [A.S.] anyway, so, I mean, they can all kiss my ass.” When the

Department asked him if he had assaulted Mother again in April 2015, he

answered, “I ain’t answering your bullshit.”      When asked if he had multiple

convictions for possession of controlled substances, he answered, “That doesn’t

have nothing to do with my kid, either.” When asked if he had any other children,

Father responded, “Keep my kids out of this.” When the Department persisted,

he simply answered that he had no other children. When Father nodded his

head in response to one of counsel’s questions, counsel said that she was sorry

but insisted he verbally state his answers, Father responded, “You’re not sorry.

You’re not sorry at all. . . . None of you are. Y’all will answer in heaven. You will

be degraded, you know this, right? Y’all think you’re right, you’re wrong. You will

be in hell, all of you.” Moments later, he continued,

            All of you kidnapping people. I don’t care what you call it. Put
      me in jail, I’m already there. What are you going to do, put me in
      seg, woo, you can all kiss my ass. My kid is my world. You think


                                         4
      kidnapping children from parents is okay? The legal way or the right
      way? Because there’s not one the right way, neither one. You
      people have been in that woman’s life for God knows how long
      causing problems. You’ve taken almost every baby she’s had.
      Why? Because . . . you’re nosy. You’re worthless. You ain’t got
      nothing else better to do but downgrade other people. That woman
      is a good mother. And y’all ruined that. Y’all take and ruin her
      reputation like you got a chance to ruin everybody else’s and you’re
      going to do it. [F] y’all. . . . Sorry, Your Honor.

Later on cross-examination, when asked if he remembered an earlier

conversation he had with the attorney, Father responded, “Yeah, when I said [f]

you? That’s the same answer you’re going to get.” Father continued, “Why is it

you look and smile all pretty when you’re really ugly. Get off me.” When counsel

requested the court to instruct Father to answer her question, Father interjected,

“I’m not answering her question, Your Honor. I object.” At this point, the trial

court suggested to counsel that she let him go. Counsel complied. As none of

the other attorneys had any questions for Father, that ended his testimony.

      Mother

      Mother testified that she had chosen to sign an affidavit of relinquishment.

She understood that the Department’s plan was to place her child for adoption

with the intervenors, who also had one of her other children. Mother said Father

had assaulted her in the hospital room while A.S. was present. She testified that

Father had grabbed her hair and had pushed her head. She testified that was

not the first time Father had assaulted her and that there had been other

assaults. She thought that Father had been using K2 and methamphetamines,

and she asserted that there had been positive tests.


                                        5
      After the Department removed A.S., she said Father had gone to some

counseling and had received some drug treatment. She said that after Father

assaulted her again, his probation was revoked, and he went to jail.          She

acknowledged that Father had a pattern of assaulting her.

      Mother did not think Father was a stable person to be around a child.

When asked if Father was stable while doing drugs, she answered, “Nobody is

stable while they’re on drugs, no.” Mother testified that the positive drug tests

showed that Father was using drugs both before and after A.S.’s birth. She did

not want Father around A.S. while he was on drugs.

      Mother testified she was somewhat familiar with Father’s criminal history.

She was aware that he had convictions for possession of controlled substances.

She was also aware of his assaults against her.

      Mother admitted letting her twelve-year-old daughter, D.D., drive a car on a

rural road, filming it, and posting it on Facebook. Mother said she was in the

passenger seat, and another one of her children, L.D., was in the car.

      When asked if she had any issues in her life, Mother answered, “Other

than CPS being in my life I really don’t.” She acknowledged that CPS had been

in her life off and on since about 2003. Mother acknowledged not having any of

her children in her care. D.D.’s father had legal custody of her, but Mother was

allowed to visit her. L.D. was eleven and lived with her grandparents, who had

adopted her. N. lived with A.L. and L.L., and L.L. was the intervenor in this suit.

Mother had relinquished her rights to both L.D. and N.


                                        6
      Mother testified that A.S. was removed in August 2014 and that Mr. D.

moved in with her in March 2015. She acknowledged that Mr. D. was on parole

but asserted that he was low risk. When asked how many children Mr. D. had,

Mother answered, “Our four and two others.” None of his children lived with him.

      Mother testified that she was pregnant again and was expecting another

child in five weeks. She became pregnant in July 2015, while this case was

pending. This would be her fourth child with Mr. D. When asked why she was

having another child under the circumstances, she answered, “God chose that.

Would you have rather me chose abortion?” She acknowledged not using birth

control with Mr. D.

      Mother testified that she had acknowledged during her counseling that it

was her fault that CPS took her children. She explained, “Neglectful supervision

due to allowing myself to be beat in front of my children.” She added, “And drug

use.” Mother acknowledged she had been treated for mental health issues, but

she denied being bipolar and denied needing any medication. She explained

that she was on methamphetamines and “wasn’t right in the head.” She admitted

having been on prescription medications for mental health issues but said she

did not like how the medications had made her feel. If they had been prescribed

again, however, she said she would have taken them. She admitted, though,

that if she told her counselors that there was not a problem, her counselors were

not going to prescribe her any medications, and she asserted that she did not

feel like she needed any medications.          Mother acknowledged that her


                                       7
psychological evaluation indicated that she had bipolar 1 disorder; post traumatic

stress disorder; “amphetamine type substance disorder, severe”; and anxiolytic

disorder, which she said meant drug use.         She disagreed with the bipolar

disorder diagnosis but agreed with the post traumatic stress disorder and

anxiolytic disorder diagnoses.

      The Licensed Professional Counselor

      Kristen McNeill was a licensed professional counselor for Lena Pope

Counseling Services. She was familiar with Mother because she had a transfer

session with her on December 7, 2015, and a second session with her on

January 4, 2016.

      McNeill testified Mother had a history of being physically abused by

spouses and of using drugs since she was fourteen.         McNeill acknowledged

Mother had reported in her assessments that she had previous diagnoses that

included bipolar, schizo-affective disorder, PTSD, borderline personality disorder,

and major depressive disorder.

      McNeill testified she was in the courtroom when Father testified and found

his behavior in the courtroom alarming. She described Father’s behavior as

volatile, angry, and “maybe aggressive.”       McNeill agreed courtrooms were

“typically a place of order and respect.” McNeill agreed it was concerning that he

would behave in that manner in a place where that behavior was not expected.




                                        8
      The Conservatorship Worker

      Julie O’Brien was the conservatorship worker for the Department; she was

the person who provided services to families and children. She was familiar with

Mother, Father, A.S., A.L., and L.L. O’Brien became the caseworker on the case

in July 2015.

      She described A.S. as very bonded to A.L. and L.L.’s family, which

included A.S.’s half-sister (N.), their son, their daughter-in-law, and their

grandbaby. O’Brien testified that she had visited their home every month and

had observed the family interacting. She described the family as loving and kind,

and she said A.S. hugged her caregivers. O’Brien testified A.L. and L.L. were

committed to keeping A.S. in their family, and the Department’s plan was for A.L.

and L.L. to adopt her.

      O’Brien testified A.S. was receiving ECI2 services for speech. She said

A.S. was two now and talked really well. Occasionally, A.S. received breathing

treatments for breathing issues.

      O’Brien further testified she had been to Mother’s home and did not have a

problem with the actual physical environment. O’Brien had seen Mother and

A.S. interact and stated that Mother loved A.S., showed fairly good parenting

skills, and interacted well with A.S.




      2
          Early Childhood Intervention.


                                          9
      O’Brien said Mother’s parenting course was an eight-week/eight-session

course. Mother went to a one-day class. After the incident with the twelve-year-

old daughter driving the car, O’Brien thought Mother needed more parenting

instruction.    O’Brien testified that while discussing the driving incident with

Mother, Mother indicated that her ten-year-old daughter had also driven the car.

O’Brien said that she had seen the Facebook video, and during the video Mother

stated that they were going thirty-five miles per hour. Also during the video, the

twelve-year-old daughter took her hands off the steering wheel, but Mother did

not instruct her daughter to keep her hands on the steering wheel. O’Brien said

that she could see other cars passing them. O’Brien did not think a ten-year-old

girl and a twelve-year-old girl were mature enough to drive a car on a public road,

and she discussed her concerns with Mother, but Mother disagreed.

      O’Brien testified that Father had taken a couple of substance abuse

assessments, and the one he took during the FBSS3 case recommended that he

receive inpatient treatment. Father did not complete any inpatient treatment.

Part of the temporary order was that if inpatient treatment was recommended,

Father was to complete it. Father attended a one-day parenting class, but he did

not complete the parenting course. O’Brien testified that in August 2015, she

asked Father to take an oral swab, but Father refused after admitting using

methamphetamines one week earlier. O’Brien said that Father had indicated that


      3
          Family Based Safety Services.


                                          10
he was not interested in re-engaging in services at that time but was interested in

visiting A.S. As of the date of trial, Father had not visited A.S. in the preceding

six months.

      O’Brien testified she did not discuss the hospital assault with Father but did

discuss the second alleged assault with him. She said Father “indicated that

[Mother] had stayed out for a couple of days and hadn’t come home. And that

she came home one evening. And that she tried to kiss him and he pushed her.

And she clawed at his face. And then she made up the rest of the marks on her.”

O’Brien said that Mother had been consistent and had not indicated that she had

lied about the assault. Father had been charged with an assault.

      O’Brien said that she had discussed with Mother how she had a pattern of

consistently choosing men who had been to prison, who used drugs, and who did

not take care of their children and how these choices were dangerous. O’Brien

stated that Mr. D. had already moved in with Mother by the time O’Brien had

taken the case. O’Brien explained that the Department decided against asking

Mr. D. to work services because he had a significant criminal history, he had no

relationship with A.S., he was not caring for or supporting any of his own

children, and the Department’s plan was not to return A.S. to Mother. O’Brien

thought Mr. D. was on parole for burglary, and she asserted he had “many, many

convictions.”

      O’Brien said that Mother tested positive on an oral swab on October 1,

2014, for amphetamines but not methamphetamines. A follow-up urinalysis on


                                        11
October    9    came     back    negative.         Mother   had   tested   negative   for

methamphetamines throughout the case.

       O’Brien testified that Father had not completed many of his goals. She did

not know if he had made any attempt to work his services while in prison. She

acknowledged making no effort to contact prison officials to find out.            When

asked if she had visited Father in prison, she responded, “Every time I’ve gone to

visit he’s been ineligible for visitation.”

       O’Brien said that Father contacted her twice. The first time he called her

and said that he wanted to set up visits with A.S. but added that he did not want

to do visits with Mother because Mother was abusive to him. In response to this

request, O’Brien went to see him in August 2015, and she described him as

polite, but he indicated that he did not think that he would engage in services.

During their visit, Father admitted being in violation of probation and was

concerned about that. After her meeting with Father, O’Brien set up bi-weekly

visitations for him on Fridays; however, in September 2015 when she informed

Father, he indicated that he was not sure he could do the visits and told her that

he would get back to her, but he never did. O’Brien thought that Father first went

to jail in March 2015 for the assault and either bonded out or was given

probation. Thereafter, she thought he had been arrested for a probation violation

in November 2015. Before his arrest in February or March 2015, Father made

most of his visits with A.S. but had not completed any of his services.




                                              12
      A.S. had been in A.L. and L.L.’s home for a year—since about September

2014. O’Brien visited A.S. in their home monthly, so she had visited seven times.

A.S.’s sister, N., was nine. O’Brien said that A.S. and N. had a “definite sister

bond.”   There were also “sister days” when A.S. got together with her other

sisters to do something fun.         A.L. and L.L. had fully cooperated with the

Department. Both A.L. and L.L. were employed. The Department’s plan was to

leave A.S. with A.L. and L.L. pending an adoption. O’Brien saw nothing about

A.L. and L.L.’s home that caused her any concerns for A.S.’s safety.

      Although Mother had not tested positive for drugs since October 2014,

O’Brien said there were other concerns. The Department was concerned about

Mother’s mental health and her interpersonal relationships, which O’Brien

described as volatile. O’Brien testified she was also concerned about Mother’s

emotional stability; she described Mother as being “always on a swing” and as

crying, being really upset, or being very angry. O’Brien added that Mother had

issues at work with other employees. O’Brien described Mother’s relationship

with her own mother as being one of two extremes, either they were really close

or they were “at war” and were not talking to each other. O’Brien concluded,

“And those types of relationships . . . set her up for . . . a relapse in the future.”

      The Prospective Adoptive Parent

      L.L. testified that she had been married to A.L. for twenty-four years and

had adult children. Both she and her husband were employed at a hospice and

had been employed there for more than fifteen years. She said A.S. was doing


                                           13
very well and was a normal child. L.L. and her husband’s intent was to adopt

A.S. A.S. had been in their home since September 2014. A.S. considered both

L.L. and Mother as her mother and called both of them “Mom.” L.L. testified that

A.S. considered A.L. to be her father and called him “Paw-paw.” L.L. said she

loved A.S. and provided for all her financial, educational, and social needs. L.L.

planned to keep A.S. in ECI to help A.S. with her speech. A.S. had her own

room at their house, and she went to daycare while they worked. A.S. was

currently on health insurance provided by the Department, but once L.L. and A.L.

adopted her, they would provide her with health insurance.

                                Father’s Complaint

      In a single point, Father contends that the evidence is legally and factually

insufficient to support the trial court’s findings on the five termination grounds and

the finding of best interest. Father argues that the focus of the trial was on

Mother and that, because he was incarcerated, he was not the person making

the decisions regarding A.S.’s care. Father maintains that Mother had admitted

fault for the episodes of domestic violence.       He stresses that there was no

evidence that he had used drugs around A.S. He asserts that his inability to

complete his service plan was the fault of his incarceration.

            Request for Findings of Fact and Conclusions of Law

      Within his brief, Father also notes and complains that he had filed a

request for findings of fact and conclusions of law and that the trial court had

failed to file any findings or conclusions. In the context of accelerated appeals,


                                         14
which an appeal of a termination decree is, whether the trial court files findings

and conclusions is discretionary. See Tex. R. App. P. 28.1(c); In re M.P., No. 02-

14-00032-CV, 2014 WL 3882179, at *2 (Tex. App.—Fort Worth Aug. 7, 2014, no

pet.) (mem. op.). Additionally, in the context of termination appeals, the failure to

file findings and conclusions is harmless when the termination decree sets out,

as here, the termination grounds and best interest and where the record allows

the appellant the opportunity to fully brief the sufficiency of the evidence. See

M.P., 2014 WL 3882179, at *3. Finally, Father failed to file a “Notice of Past Due

Findings of Fact and Conclusions of Law” as required by rule 297 of the rules of

civil procedure, so any complaint regarding the trial court’s failure to make

findings and conclusions was not preserved. See Tex. R. Civ. P. 297; Burns v.

Burns, 116 S.W.3d 916, 921–22 (Tex. App.—Dallas 2003, no pet.).

                               Standard of Review

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except the child’s

right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2014); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Consequently, “[w]hen the State seeks to sever

permanently the relationship between a parent and a child, it must first observe

fundamentally fair procedures.” In re E.R., 385 S.W.3d 552, 554 (Tex. 2012)

(citing Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–92

(1982)).   We strictly scrutinize termination proceedings and strictly construe


                                         15
involuntary termination statutes in favor of the parent. In re E.N.C., 384 S.W.3d
796, 802 (Tex. 2012); E.R., 385 S.W.3d at 554–55; Holick, 685 S.W.2d at 20–21.

       Termination decisions must be supported by clear and convincing

evidence. See Tex. Fam. Code Ann. § 161.001(b), § 161.206(a) (West 2014);

E.N.C., 384 S.W.3d at 802. “[C]onjecture is not enough.” E.N.C., 384 S.W.3d at

810.   Due process demands this heightened standard because “[a] parental

rights termination proceeding encumbers a value ‘far more precious than any

property right.’” E.R., 385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–59,

102 S. Ct. at 1397); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see also

E.N.C., 384 S.W.3d at 802. Evidence is clear and convincing if it “will produce in

the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” Tex. Fam. Code Ann. § 101.007 (West

2014); E.N.C., 384 S.W.3d at 802.

       For a trial court to terminate a parent-child relationship, the party seeking

termination must establish by clear and convincing evidence that the parent’s

actions satisfy one ground listed in family code section 161.001(b)(1) and that

termination is in the best interest of the child.         Tex. Fam. Code Ann.

§ 161.001(b); E.N.C., 384 S.W.3d at 803; In re J.L., 163 S.W.3d 79, 84 (Tex.

2005). Both elements must be established; termination may not be based solely

on the best interest of the child as determined by the trier of fact. Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re C.D.E., 391
S.W.3d 287, 295 (Tex. App.—Fort Worth 2012, no pet.).


                                        16
      We are required to perform “an exacting review of the entire record” in

determining whether the evidence is factually sufficient to support the termination

of a parent-child relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). In

reviewing the evidence for factual sufficiency, we give due deference to the

factfinder’s findings and do not supplant the judgment with our own.               In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the

parent violated subsections (D), (E), (N), (O), or (P) of section 161.001(b)(1) and

whether the termination of the parent-child relationship would be in the best

interest of the child under section 161.001(b)(2).           Tex. Fam. Code Ann.

§ 161.001(b); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction in the truth of its finding, then

the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.

      If the evidence is factually sufficient, then it is necessarily legally sufficient

as well. See In re M.V.G., 440 S.W.3d 54, 60 (Tex. App.—Waco 2010, no pet.);

In re J.E.H., No. 02-07-00137-CV, 2008 WL 467332, at *4 (Tex. App.—Fort

Worth Feb. 21, 2008, no pet.) (mem. op.); In re D.S.A., 113 S.W.3d 567, 569

(Tex. App.—Amarillo 2003, no pet.).            Therefore, although Father’s point

encompasses both the legal and factual sufficiency of the evidence, we will

address his factual sufficiency challenge first.      If factually sufficient evidence


                                          17
supports the trial court’s findings, then the evidence is necessarily legally

sufficient to support them.

                    Grounds under Section 161.001(b)(1)(E)

      The trial court found that Father had engaged in conduct or had knowingly

placed A.S. with persons who had engaged in conduct that had endangered her

physical or emotional well-being. See Tex. Fam. Code Ann. § 161.001(b)(1)(E).

Section 161.001(b)(1)(E) requires courts to look at the parent’s conduct alone,

including actions or omissions or failures to act. In re D.T., 34 S.W.3d 625, 634

(Tex. App.—Fort Worth 2000, pet. denied).              “Endanger” under section

161.001(b)(1)(E) means to expose to loss or injury or to jeopardize. Id. It means

more than a threat of “metaphysical injury.” Id. It is not necessary that the

conduct be directed at the child or that the child actually suffer injury. Id. There

must, however, be evidence of endangerment to the child’s physical or emotional

well-being as the direct result of the parent’s conduct.         Id.   Additionally,

termination under section 161.001(b)(1)(E) must be based on more than a single

act or omission. Id. Section 161.001(b)(1)(E) requires a voluntary, deliberate,

and conscious “course of conduct” by the parent. Id.

      Father argues that the Department cannot show a course of conduct and

asserts that his only act of questionable conduct while A.S. was present was his

alleged assault of Mother in the hospital. We agree that there was evidence

showing that Father had assaulted Mother in the hospital after A.S. was born and

while A.S. was present. We disagree that this was the only evidence. Violent or


                                        18
abusive conduct directed at the other parent or other people, even if it is not

committed in the child’s presence, may also be sufficient to show a course of

conduct under section 161.001(b)(1)(E). See In re D.C., No. 01-11-00387-CV,

2012 WL 682289, at *10 (Tex. App.—Houston [1st Dist.] Mar. 1, 2012, pet.

denied) (mem. op.); In re B.J.B., 546 S.W.2d 674, 677 (Tex. Civ. App.—

Texarkana 1977, writ ref’d n.r.e.) (“[T]he father’s demonstrated want of self

control and propensity for aggression and vicious, cruel, brutal violence against

[the mother] who did not conform to his will projected a threat that might

reasonably be construed as endangering the physical well-being of children

. . . .”).

         Mother testified that the assault in the hospital was not the first time Father

had assaulted her and that there had been others assaults. The evidence also

showed that Father assaulted Mother again later.            O’Brien, the caseworker,

testified that Father had told her that Mother was the aggressor in the dispute,

but the trial court was not required to believe Father’s version of the events. See

In re M.A.B., No. 01-15-00388-CV, 2015 WL 6081937, at *12 (Tex. App.—

Houston [1st Dist.] Oct. 15, 2015, no pet.) (mem. op.); Rochelle v. Dep’t of Fam.

& Prot. Servs., Nos. 01-05-00311-CV, 01-05-00312-CV, 2006 WL 305002, at *6

(Tex. App.—Houston [1st Dist.] Feb. 9, 2006, no pet.) (mem. op.).              Father’s

behavior in court, while on the record and while in front of the trial judge, was

verbally abusive.      Abusive and violent conduct by a parent can produce an

environment that endangers the well-being of a child and thereby can meet a


                                           19
statutory ground for termination. See In re S.M., 389 S.W.3d 483, 492 (Tex.

App.—El Paso 2012, no pet.). Because Father felt free to express himself in this

manner in the courtroom, the finder of fact could reasonably conclude that Father

would behave in a like manner elsewhere.

      Endangerment includes conduct that subjects a child to a life of uncertainty

and instability. See id. A history of substance abuse and criminal misconduct

clearly shows an endangering course of conduct that poses both a physical and

an emotional danger to a child’s well-being. See In re R.W., 129 S.W.3d 732,

738 (Tex. App.—Fort Worth 2004, pet. denied). Mother thought Father used K2

and methamphetamines. She thought Father was using drugs both before and

after A.S.’s birth. Mother said Father had convictions for possession of controlled

substances. Father admitted using K2 on the day of A.S.’s birth. O’Brien said

Father had admitted using methamphetamines in August 2015. Mother said no

one was stable while on drugs and added that she did not want Father around

A.S. while he was on drugs.

      Father was also incarcerated twice while this case was pending. Evidence

of criminal conduct, convictions, and incarceration and its effect on a parent’s life

and ability to parent may establish an endangering course of conduct. See S.M.,
389 S.W.3d at 492. Subjecting a child to the probability that she will be left alone

because her parent is in jail endangers the child’s physical and emotional well-

being. See id.




                                         20
      Based on the entire record, we hold that a factfinder could reasonably form

a firm conviction or belief that Father had engaged in conduct or had knowingly

placed A.S. with persons who had engaged in conduct that had endangered her

physical or emotional well-being. See C.H., 89 S.W.3d at 28. Because we hold

that the evidence is factually sufficient, the evidence is necessarily legally

sufficient. See M.V.G., 440 S.W.3d at 60.

      When we find that one of the alleged predicate grounds for termination

under section 161.001(b)(1) is supported by sufficient evidence, it is not

necessary to review the remaining predicate grounds.        See In re A.V., 113
S.W.3d 355, 362 (Tex. 2003); In re S.K.A., 236 S.W.3d 875, 900 (Tex. App.—

Texarkana 2007), pet. denied, 260 S.W.3d 463 (Tex. 2008). Accordingly, we do

not have to address whether the evidence was sufficient to support the grounds

under subsections 161.001(b)(1)(D), (N), (O), or (P).           For purposes of

termination, one ground is sufficient. See In re A.O., No. 02-09-00005-CV, 2009
WL 1815780, at *6 (Tex. App.—Fort Worth June 25, 2009, no pet.) (mem. op.).

      We overrule the termination grounds’ portion of Father’s point.

                                  Best Interest

      There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006).

      We review the entire record to determine the child’s best interest. In re

E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). The same evidence may be probative

of both the subsection (1) ground and best interest. Id. at 249; C.H., 89 S.W.3d
21
at 28. Nonexclusive factors that the trier of fact in a termination case may also

use in determining the best interest of the child include the following:

      (A)    the desires of the child;

      (B) the emotional and physical needs of the child now and in the
      future;

      (C) the emotional and physical danger to the child now and in the
      future;

      (D)    the parental abilities of the individuals seeking custody;

      (E) the programs available to assist these individuals to promote
      the best interest of the child;

      (F) the plans for the child by these individuals or by the agency
      seeking custody;

      (G)    the stability of the home or proposed placement;

      (H) the acts or omissions of the parent which may indicate that the
      existing parent-child relationship is not a proper one; and

      (I)    any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted); see

E.C.R., 402 S.W.3d at 249 (stating that in reviewing a best-interest finding, “we

consider, among other evidence, the Holley factors”); E.N.C., 384 S.W.3d at 807.

These factors are not exhaustive, and some listed factors may be inapplicable to

some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just

one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.     Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a




                                         22
finding. Id. That is, “[a] lack of evidence does not constitute clear and convincing

evidence.” E.N.C., 384 S.W.3d at 808.

      The Desires of the Child

      The evidence showed that A.S. did not even identify Father as her father.

Father had not visited A.S. in the six months preceding trial. O’Brien testified that

A.S. had bonded to A.L. and L.L. and their family. This factor weighs in favor of

terminating Father’s parental rights.

      The Emotional and Physical Needs of the Child Now and in the Future

      Father had not shown that he was able to meet either A.S.’s emotional or

physical needs. Father had been incarcerated in the Parker County Jail for the

ten months preceding trial. Father was simply unavailable. This factor favors the

termination of Father’s parental rights.

      The Emotional and Physical Danger to the Child Now and in the Future

      Regarding the emotional and physical danger to A.S. now and in the

future, Father was physically abusive to Mother. In a courtroom, where we would

expect a person to be on their best behavior, Father was verbally abusive.

Father displayed a volatile temperament that other evidence showed could

escalate to physical violence against a person whom he supposedly cared for or,

at the very least, against a person whom the child cared for—Mother.              As

explained in our discussion of Father’s course of conduct above, his behavior

was endangering even if it was not directed at A.S. and even if A.S. was not

present when it occurred. See B.J.B., 546 S.W.2d at 677 (stating that even


                                           23
assuming the children did not see their father murder their mother, the murder

upset the children, caused the children to have anxiety around men who

resembled their father or who wore their hair or glasses like their father, and

terrified them at the thought of having to live in the same house as their mother

was killed in). Father never acknowledged any problem with his temperament,

and to the extent that he saw drugs as an impediment to parenting and asserted

that he hoped to remain drug free in the future, the trial judge, as the finder of

fact, was not required to believe him. See M.A.B., 2015 WL 6081937, at *12;

Rochelle, 2006 WL 305002, at *6. This factor weighs in favor of termination

being in A.S.’s best interest.

      The Parental Abilities of the Individuals Seeking Custody

      Regarding Father’s parental abilities, Father did not present any evidence

of any parental abilities. His volatile temperament and drug usage made him a

poor fit for parenting any child. In contrast, O’Brien described A.L. and L.L.’s

family as loving and kind. A.L. and L.L. had a stable marriage and stable jobs.

They provided for A.S.’s financial, educational, and social needs. This factor

weighs in favor of termination.

      The Programs Available to Assist the Individuals to Promote the Best
      Interest of the Child

      Father’s attempts to work services designed to assist him was minimal.

His attitude toward the Department, which attempted to set up his services, was

hostile. On the other hand, O’Brien described A.L. and L.L. as fully cooperating



                                       24
with the Department. L.L. planned on keeping A.S. in ECI to help her with her

speech. This factor weighs in favor of terminating Father’s parental rights.

      The Plans for the Child by the Individuals or by the Agency Seeking
      Custody

      Father appears to have been relying on Mother to care for A.S., but Mother

relinquished her rights. Even if she had not relinquished her rights, Mother was

living with a man with a history of criminal conduct and drug abuse and who,

although he had his own children, was not taking care of any of them.

      The Department’s plan was to leave A.S. with A.L. and L.L. and for A.L.

and L.L. to adopt her. A.L. and L.L. wanted to adopt A.S. A.L. and L.L. were

able to meet A.S.’s financial, educational, and social needs. This factor weighs

in favor of termination.

      The Acts or Omissions of the Parent that May Indicate that the
      Existing Parent-Child Relationship is not a Proper One

      Any Excuse for the Acts or Omissions of the Parent

      Father was outraged at the conduct of the Department and thought its

intervention was unwarranted. Father saw nothing in his conduct or in Mother’s

conduct that warranted any concern for A.S. The record was, however, replete

with concerns about domestic violence, drug use, Mother’s mental health, and

Mother’s living with Mr. D. These two factors favor termination.

      Conclusion on Best Interest

      Based on the entire record, we hold that a factfinder could reasonably form

a firm conviction or belief that the termination of the parent-child relationship


                                        25
between Father and A.S. would be in the best interest of the A.S. See C.H., 89
S.W.3d at 28. Because we hold that the evidence is factually sufficient, the

evidence is necessarily legally sufficient. See M.V.G., 440 S.W.3d at 60; see

also Jordan v. Dossey, 325 S.W.3d 700, 733 (Tex. App.—Houston [1st Dist.]

2010, pet. denied) (holding evidence legally sufficient when most of best-interest

factors weighed in favor of termination). We overrule the best-interest portion of

Father’s point.

                                     Conclusion

      Having overruled Father’s sole point on both termination grounds and best

interest, we affirm the trial court’s judgment.




                                                  /s/ Anne Gardner
                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 16, 2016




                                          26